KEITH, Circuit Judge,
concurring in part, dissenting in part.
I continue to believe that the course of treatment adopted by Defendants Cabrera and Rodriguez constituted an obvious disregard for Anthony Wade’s serious medical needs. Consequently, I must respectfully dissent from the portion of my colleagues’ opinion which finds that Defendants Cabrera and Rodriguez are entitled to qualified immunity. I concur, however, in the disposition as it relates to Defendant Mehra.
1. Jurisdiction
On the issue of jurisdiction, I agree with the majority that the issue presented in this matter turns on questions of law, not of fact, thereby entitling us to jurisdiction over this appeal. See Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 2817, 86 L.Ed.2d 411 (1985); Sanderfer v. Nichols, 62 F.3d 151, 153 (6th Cir.1995). The pieces of information of which Drs. Mehra, Cabrera and Rodriguez had actual knowledge are undisputed. Rather the question is whether, in light of that knowledge, their conduct and actions, or lack thereof, constituted, as a matter of law, deliberate indifference for the serious medical needs of Anthony Wade. Accordingly, jurisdiction over Defendants’ appeals is proper. See Dickerson v. McClellan, 101 F.3d 1151, 1157 (6th Cir.1996) (“[W]e may exercise jurisdiction over the officers’ appeal [challenging the denial of the officers’ motion for summary judgment on the basis of qualified immunity] to the extent it raises questions of law. Since the facts regarding whether the officers violated Dickerson’s Fourth Amendment rights by failing to knock and announce are undisputed, our jurisdiction is clear.”).
2. Qualified Immunity
The first step in analyzing qualified immunity claims is to determine whether a constitutional violation has occurred. Dickerson, 101 F.3d at 1157-58. As part of that inquiry, the majority has formulated the right at issue as Wade’s right not to have his serious medical needs treated with deliberate indifference, and I certainly do not disagree with this characterization. The en banc majority, however, proceeds to submit that the panel, by defining the right at issue as Wade’s right to receive necessary psychiatric care, Williams v. Mehra, 135 F.3d 1105, 1112, reh’g en banc granted, 144 F.3d 428 (6th Cir.1998), formulated the right at issue too generally. Although the panel did, at the outset, identify the right at issue as Wade’s right to receive necessary psychiatric care, the panel, shortly thereafter, also went on to state that “[t]his is a case of whether the alleged failure of psychiatrists, who were sufficiently trained to provide necessary treatment to decedent’s serious psychiatric needs (the risk of suicide), consciously disregarded those needs in violation of the Eighth Amendment.” Id. In my opinion, the panel’s characterization of the right is sufficiently analogous to the majority’s formulation of the right at issue, such that the panel reviewed the proper right at issue, namely whether the Wade’s serious medical needs were treated with deliberate indifference. Thus, I disagree that the panel misidentified Wade’s right.
After the right at issue has been identified in a specific and particularized manner, the qualified immunity analysis re*694quires Plaintiff to show that Defendants were deliberately indifferent to decedent’s serious medical needs. See generally Dickerson, 101 F.3d at 1157-58 (outlining the qualified immunity analysis); Sanderfer, 62 F.3d at 153-54 (discussing the qualified immunity analysis in the context of a deliberate indifference claim). In order to be held liable for deliberate indifference, a prison official must know of and disregard, an excessive risk to an inmate’s health. Farmer v. Brennan, 511 U.S. 825, 837-38, 114 S.Ct. 1970, 1979, 128 L.Ed.2d 811 (1994). “[T]he official must both be aware of facts from which the inference could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837, 114 S.Ct. at 1979. However, a claimant is not necessarily required to prove that the prison official had actual knowledge of the substantial risk; rather, one may conclude that a prison official knew of a severe risk from the very fact that the risk was obvious. Id. at 842, 114 S.Ct. at 1981 (citations omitted).
Thus, to survive summary judgment on the grounds of qualified immunity, Plaintiffs burden is simply to allege facts which, if proven true, would demonstrate that Drs. Cabrera and Rodriguez knew of a substantial or obvious risk of serious harm to decedent Wade. The record is replete with facts which support a finding, as a matter of law, that Defendants had knowledge of an obvious and severe risk of harm. Even the en banc majority agrees that Drs. Cabrera and Rodriguez should be attributed with knowledge of the PSI, the PRF,- the nurse’s intake report, the five psychologists’ reports through November 1, 1993, and the six psychiatrists’ reports. These items sufficiently demonstrate that Wade: (1) attempted suicide several times, including most recently by hoarding pills; (2) continued to contemplate suicide after the most recent attempt; (3) was suffering from severe depression; and (4) had a suicide plan.
On the basis of the foregoing information, I conclude that the substantial risk of Wade’s suicide is obvious, and that Drs. Cabrera and Rodriguez should be deemed to have had knowledge of a severe risk of serious harm to Wade. Despite this knowledge, they failed to act — they failed to alter the course of treatment from pill medication to liquid medication to eliminate the possibility of hoarding. Failure to act in the face of knowledge of an obvious and substantial risk of severe harm is the very essence of deliberate indifference. See id. Accordingly, I conclude that Drs. Cabrera and Rodriguez were deliberately indifferent toward Wade’s serious medical needs, and should not be entitled to qualified immunity.
To the contrary, the majority emphasizes Plaintiffs failure to present evidence regarding: (1) the comparative risks of pill-line distribution and liquid distribution; (2) the ineffectiveness of pill-lines in preventing hoarding, either generally or specifically at SPSM; and (3) whether Defendants had actual knowledge that the pill line was ineffective in preventing hoarding. Presumably, the argument is that this information would have strengthened Plaintiffs position that the doctors knew of a substantial risk of harm. However, it is clear that deliberate indifference “is satisfied by something less than acts or omissions for the very purpose of causing harm or with knowledge that harm will result.” Id. at 835, 114 S.Ct. at 1978. “[A]n Eighth Amendment claimant need not show that a prison official acted or failed to act believing that harm actually would befall an inmate; it is enough that the official acted or failed to act despite his knowledge of a substantial risk of serious harm.” Id. at 842,114 S.Ct. at 1981.
In finding that Plaintiffs failure to produce the foregoing evidence is fatal, I believe the majority is dangerously close to requiring that Plaintiff demonstrate that Defendants had “knowledge that harm will result.” Requiring Plaintiff to allege that pill lines are ineffective or that the doctors knew that the pill line was ineffective in preventing hoarding, essentially forces *695Plaintiff to establish that, by persisting in their current course of treatment, that Drs. Cabrera and Rodriguez knew Wade’s suicide was imminent. This, in my opinion, puts Plaintiff to a heightened burden unintended by the dictates of Farmer. Plaintiff is not required to show that the doctors knew that the course of treatment would result in Wade’s suicide. Rather, Plaintiffs sole burden is to demonstrate that Defendants knew of a substantial or obvious risk to Wade’s serious medical needs yet acted with deliberate indifference, which, I conclude, is satisfactorily established by the allegations Plaintiff has set forth.
The majority further emphasizes that Defendants were actively treating Wade; in the majority’s opinion, this forecloses a finding that the doctors were indifferent to the decedent’s medical condition. I respectfully disagree with the suggestion that simply because an inmate or detainee receives some form of treatment, there is necessarily an absence of deliberate indifference. Even where some form of treatment has been administered, a doctor may have knowledge of an additional, substantial risk of harm, such that a failure to act or to amend the current course of treatment would constitute deliberate indifference. Cf. Estelle v. Gamble, 429 U.S. 97, 110, 97 S.Ct. 285, 294, 50 L.Ed.2d 251 (1976) (Stevens, J., dissenting) (“[I]t is surely not inconceivable that an overworked, undermanned medical staff in a crowded prison is following the expedient course of routinely prescribing nothing more than pain killers when a thorough diagnosis would disclose an obvious need for remedial [medical] treatment.”).
On the basis of the foregoing, I respectfully dissent from the majority’s determination that Plaintiff failed to state a claim of deliberate indifference against Drs. Cabrera and Rodriguez. Consequently, I would affirm the district court’s judgment as to Drs. Cabrera and Rodriguez, but reverse and remand for an order of dismissal as to Dr. Mehra.